Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 8-10, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herdrich et al hereinafter Herdrich (US 20170094377).

Referring to Claim 1. Herdrich discloses a network component management method, comprising: obtaining, by a network component management unit (policy server, par 0085), performance assurance information of a network component, wherein the performance assurance information comprises at least one of the following: key performance information, performance assurance priority information, or performance assurance enabling information, wherein the key performance information indicates a key performance of the network component (bandwidth, latency, etc., refer to par 0087), and the performance assurance enabling information indicates enabling or disabling at least one performance assurance function of the network component (enabling workload and disable some, refer to par 0087, 0088); and managing, by the network component management unit, the network component based on the performance assurance information (generating decision. refer to par  0088, 0085).

Referring to Claim 2.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the obtaining, by a network component management unit, performance assurance information of a network component comprises: receiving, by the network component management unit, the performance assurance information (refer to par 0087); or obtaining, by the 

Referring to Claim 3.  Herdrich disclosed the method according to claim 2, Herdrich further discloses wherein the performance assurance reference information comprises at least one of the following: type information of the network component, tenant information corresponding to the network component, service type information corresponding to the network component, or network requirement information of the network component (performance information, refer to par 0087).

Referring to Claim 4.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the managing, by the network component management unit, the network component based on the performance assurance information comprises: configuring, by the network component management unit, the performance assurance information in the network component or a managed object of the network component (reconfig the configuration, refer to par 0088).

Referring to Claim 5. Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the managing, by the network component management unit, the network component based on the performance assurance information comprises: determining, by the network component management unit, at least one to-be-optimized performance of the network component (refer to par 0087); determining, by the network component management unit, a first performance in the at least one to-be-optimized performance based on the performance assurance information (refer to par 0087, 0088); and optimizing, by the network component management unit, the first performance (refer to par 0088, 0087).

Referring to Claim 6.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the performance assurance information comprises the performance assurance enabling information, and the managing, by the network component management unit, the network component based on the performance assurance information comprises: when the performance assurance enabling information indicates enabling a first performance assurance function of the network component, enabling, by the network component management unit, the first performance assurance function; or when the performance assurance enabling information indicates disabling a second performance assurance function of the network component, disabling, by the network component management unit, the second performance assurance function (refer to par reconfig workload, 0016. 0085, 0071 and 0087 and 0088 enable/disable workload).

Referring to Claim 7.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein a performance of the network component comprises at least one of the following: a bandwidth corresponding to the network component, a latency corresponding to the network component, a throughput corresponding to the network component, a coverage corresponding to the network component, a capacity corresponding to the network component, or a service success rate corresponding to the network component (bandwidth and latency, refer to par 0087, 0088).
Claims 11-17 are rejected under similar rationales as claims 1-7



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAREN C TANG/Primary Examiner, Art Unit 2447